Citation Nr: 0904483	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of laceration of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


REMAND

With respect to the Veteran's bilateral hearing loss and 
right hand disabilities, the Board notes that the most recent 
VA examinations were performed in 2006.  The "duty to assist" 
requires a "thorough and contemporaneous medical examination" 
that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  This medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In light of the length of time since the Veteran's last 
examinations and given that the Veteran, via his 
representative, in his January 2009 Informal Hearing 
Presentation, contends a new examination is needed to assess 
the current level of severity of his right hand disability, 
the Board is of the opinion that he should be afforded new 
examinations addressing the severity of his service-connected 
disabilities.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should make 
arrangements for the Veteran to be 
afforded a VA audiological examination 
to assess the severity of his service-
connected bilateral hearing loss 
disability and a VA orthopedic 
examination to assess the severity of 
his service-connected residuals of 
laceration of the right hand. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The claims folder should be 
made available to the examiners for 
their review. The examiners should note 
the effect the service-connected 
disabilities have on the Veteran's 
daily activities and his ability to 
pursue gainful employment.

2.  Thereafter, the RO or the AMC 
should review the claims folders and 
ensure that the requested development 
has been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Thereafter, the RO or the AMC 
should readjudicate the issues on 
appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should issue to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims folders 
are returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




